I concur in the affirmance of the judgment.
Lord Mansfield is said to have given this advice to a friend newly appointed to a colonial judgeship: "Never give reasons for your decision; your judgments will very probably be right, but your reasons will almost certainly be wrong." The supreme court of this state expressed a similar thought when it said: "With the process of reasoning by which the court reached its conclusion we have nothing to do. That may have been erroneous and the ruling correct." (Chabot v. Tucker, 39 Cal. 434; In reKingsley, 93 Cal. 576 [29 P. 244]; Davey v. Southern Pac.Co., 116 Cal. 325 [48 P. 117]; People v. Bailey, 30 Cal.App. 581, 590 [158 P. 1036].) It is the duty of the trial court to grant a new trial when it is not satisfied with the verdict; and it is not bound by the rule as to conflicting evidence as is the appellate court. (Condee v. Gyger, 126 Cal. 546
[59 P. 26]; Wendling etc. Co. v. Glenwood etc. Co.,153 Cal. 411, 417 [95 P. 1029]; Weringer v. Rutledge, 180 Cal. 566, 569 [182 P. 31].) I am of the opinion that when the trial court considered and passed upon the evidence adduced at the trial and gave its order denying the motion for a new trial it fully performed the duty enjoined by law. Upon appeal it then became the duty of this court to examine the evidence, and, if there was a conflict therein, affirm the order. That, in effect, has been done. In the lower court, before denying the motion, the judge, who had not presided at the trial, spread upon the record for *Page 138 
the benefit of this court his reasons for thinking why, upon the cold record, a new trial ought to be granted, and in the same breath denied the motion. We are not concerned with the mental attitude of the trial judge except as shown by his acts. In its processes of reasoning the human mind takes many slants which may be interesting from a psychological standpoint, but we are bound by the rules which the wisdom of the law has established, two of which I have stated above and now invoke. It may be that the defendant has been placed at a disadvantage by having the motion heard by a judge who could only gain his impressions from the record. Still, the rules of law placed him in the shoes of the judge who presided at the trial, clothed him with all his powers and duties, and we are not permitted to otherwise regard him or his order made in the case. (Churchill v. Flournoy, 127 Cal. 355, 362 [59 P. 791];Hausmann v. Sutter St. Ry. Co., 139 Cal. 174 [72 P. 905];Pollitz v. Wickersham, 150 Cal. 244 [88 P. 911]; Wendlingetc. Co. v. Glenwood etc. Co., 153 Cal. 411, 417 [95 P. 1029].)